Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending and examined below.

Claim Interpretation
The claims will be examined using the broadest reasonable interpretation. See MPEP § 2111. 
Lithium making up portion Lia of Li1+a may be considered as Lib1 or Lia.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. (US 2015/0030928) in view of Xiao et al. (Atomic layer coating to mitigate capacity fading associated with manganese dissolution in lithium ion batteries).
Regarding claim 1, Kwak discloses a spinel-structured lithium manganese-based positive electrode active material comprising (see paragraph [0038]): 
a lithium manganese oxide (see fig. 1) represented by Formula 1 (see paragraph [0036]-0038]); and 
a coating layer which is disposed on a surface of the lithium manganese oxide, and wherein the coating layer includes at least one coating element selected from the group consisting of boron (see paragraph [0041]).
[Formula 1] 
Kwak discloses formula Li1+xMn2-x-yAlyO4-z. where 0<x<0.2, 0<y<0.2 and 0<z<0.2,
which reads on Li1+aMn2-bM1bO4-cAc wherein, in Formula 1, M1 is lithium (Li), i.e. all or a portion of Lix of Li1+x, and Aly, and wherein c=0 (see paragraphs [0036]-[0039]).
Kwak reads on [Formula 1] Li1+aMn2-bM1bO4-cAc, A is at least one element selected from the group consisting of F, chlorine (Cl), bromine (Br), iodine (I), astatine (At), and S, 0<a<0.2, 0<b<0.5, and 0<c<0.1 (i.e. a=0, and the portion of b that is lithium is X in formula 1 of Kwak (see paragraph [0036]; see claim interpretation).
The court has held as Kwak discloses choosing from a finite number of identified, predictable solutions, one of ordinary skill in the art would have found obvious to pursue the known options with a reasonable expectation of success.
Kwak does not disclose wherein the coating contains a material selected from which reads on aluminum (Al), titanium (Ti), tungsten (W), fluorine (F), phosphorus (P), magnesium (Mg), nickel (Ni), cobalt (Co), iron (Fe), chromium (Cr), vanadium (V), copper (Cu), calcium (Ca), zinc (Zn), zirconium (Zr), niobium (Nb), molybdenum (Mo), strontium (Sr), antimony (Sb), bismuth (Bi), silicon (Si), and sulfur (S).
Xiao is analogous art to Kwak in that Xiao discloses a lithium manganese oxide comprising a coating to prevent manganese dissolution (see Xiao abstract and pages 33-34), performing the function of the boron coating of Kwak (see Kwak abstract and paragraphs [0015]-[0020]). 
It would be obvious to a person having ordinary skill in the art to modify the coating of Kwak from a boron coating the lithium manganese oxide to the coating of Xiao containing aluminum, as both coatings prevent manganese dissolution. 
The court has held it would have been obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, as in selection is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Regarding claim 2, Modified Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the doping element M1 further comprises Al (see discussion of claim 1, paragraphs [0036]-[0039]), which reads on further comprises at least one metallic element selected from the group consisting of Al, Mg, Zn, B, W, Ni, Co, Fe, Cr, V, ruthenium (Ru), Cu, cadmium (Cd), silver (Ag), yttrium (Y), scandium (Sc), gallium (Ga), indium (In), arsenic (As), Sb, platinum (Pt), gold (Au), and Si.

Regarding claim 3, Modified Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the doping element M1 further comprises at least one metallic element Al (see paragraphs [0036]-[0039]), which reads on selected from the group consisting of Al and Mg.

Regarding claim 4, Modified Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the lithium manganese oxide is represented by Formula 1: [Formula 1] Li1+aMn2-bLib1Mab2O4-cAc wherein, in Formula 1, Ma is at least one metallic element selected from the group consisting of Al and Mg, 0<a<0.2, 0<bl+b2<0.5, O<c<0.1, and 0<bl/b2<1.3. See discussion of claim 1 (see paragraphs [0036]-[0039])

Regarding claim 5, Modified Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the coating layer comprises boron (see paragraphs [0036]-[0039] and [0041]), which reads on at least one selected from the group consisting of Mg, Ti, B, and W.

Regarding claim 6, Modified Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the coating layer has a thickness of 1 nm to 500 nm (see paragraph [0046]), which anticipates the recited thickness of 1 nm to 1,000 nm. See MPEP § 2131.03.

Regarding claim 7, Modified Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the lithium manganese-based positive electrode active material has an average particle diameter (D50) of 3 µm to 20 µm (see paragraph [0049]), which anticipates the recited range of 1 µm to 20 µm. (Further see applicant’s disclosure page 19, paragraph [0063], wherein the particles may be a primary particle or a secondary particle.)

Regarding claim 8, Modified Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the lithium manganese-based positive electrode active material has a specific surface area of 0.1 m2/g to 1.0 m2/g (see paragraph [0060]), which anticipates 0.1 m2/g to 1.5 m2/g.

Regarding claim 9, Modified Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 1, wherein the lithium manganese-based positive electrode active material is in a form of a primary particle or a secondary particle formed by agglomeration of a plurality of primary particles (see paragraph [0040]).

Regarding claim 10, Modified Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 9, wherein the secondary particle is formed by agglomeration of primary particles (see paragraphs [0040] and [0049]). 
Kwak does not disclose the number of primary particles in the agglomerated secondary particles, therefore does not disclose 2 to 50 primary particles in the secondary particles. As the average size of secondary particle is limited, the number of primary particles are limited. Therefore, the number of primary particles are a result effective variable, i.e. size of secondary particle.
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.

Regarding claim 12, Modified Kwak discloses a positive electrode comprising a positive electrode collector, and a positive electrode active material layer formed on the positive electrode collector, wherein the positive electrode active material layer comprises the spinel-structured lithium manganese-based positive electrode active material of claim 1 (see discussion of claim 1, paragraphs [0036]-[0039] and [0089]-[0090]).

Regarding claim 14, Modified Kwak discloses a lithium secondary battery comprising the positive electrode of claim 12 (see paragraph [0014] and [0096]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwak et al. and Xiao et al. as applied to claims 1 and 2 above, and further in view of Watanabe et al. (US 2008/0131778).
Regarding claim 11, Modified Kwak discloses a spinel-structured lithium manganese-based positive electrode active material of claim 2, and further discloses coating the lithium manganese oxide with boron but remains silent about tungsten. 
However, Watanabe teaches a cathode active material comprising a composite oxide particle and providing a coating layer on the composite oxide particle with at least one element selected from the group consisting of silicon, tin, phosphorus, magnesium, boron, zinc, tungsten, aluminum, titanium, and zirconium [Abstract; paragraph 0013, 0027, 0035]. If more than one element is used to coat the active material, the active material would comprise lithium boron composite and lithium tungsten composite oxide. 
Therefore, the claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).


Claims 1, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sunagawa et al. (US 6746800) in view of Miura et al (US 20080070119 A1) and Kwak et al (US 20150030928 A1) and Xiao et al. (Atomic layer coating to mitigate capacity fading associated with manganese dissolution in lithium ion batteries).
Regarding claims 1, 12 and 13, Sunagawa discloses a nonaqueous electrolyte secondary battery comprising a mixture of a first oxide and a second oxide for its positive electrode material. The first oxide is a spinel oxide consisting substantially of lithium, manganese, a metal other than manganese, and oxygen; represented by LixMn2-yM1yO4+z where M1 is at least one element selected from the group consisting of Al, Co, Ni, Mg and Fe;  0≤x≤1.2, 0<y≤0.1 and -0.2≤z≤0.2.
The second oxide is different in composition from the first oxide and consists substantially of lithium, nickel, cobalt, a metal other than nickel and cobalt, and oxygen; represented by the compositional formula LiaM2bNicCodO2 where M2 is at least one element selected from the group consisting of Al, Mn, Mg and Ti, 0<a<1.3, 0.02≤b≤0.3, 0.02≤d/(c+d)≤0.9 and b+c+d=1 [Abstract; column 2, line 17 to column 3, line 6].
Sunagawa teaches that the first oxide in the form of a lithium-manganese complex oxide preferably has a mean particle diameter of 5-30 µm. The second oxide in the form of a lithium-nickel-cobalt complex oxide preferably has a mean particle diameter of 3-15 µm. Still it can be considered that the second oxide have particle diameter greater than that of the first oxide.
Also, Miura teaches a positive electrode active material composite comprising a Mn composite oxide (first oxide) and a Ni composite oxide (second oxide). Miura teaches that by providing Mn composite oxide (first oxide) with a smaller diameter particles and Ni composite oxide (second oxide) with a larger diameter particles, a battery that has high output characteristics and high capacity characteristics can be designed [paragraph 0030-0037].
Sunagawa remains silent about coating the first electrode active material with a coating layer. However, Kwak in view of Xiao teaches a cathode active material including polycrystalline lithium manganese oxide and a boron-containing coating layer, alternately an Aluminum containing coating (see Xiao abstract and pages 33-34, and obviousness discussion of claim 1) on a surface of the polycrystalline lithium manganese oxide. Modified Kwak teaches that the cathode active material may prevent direct contact between the polycrystalline lithium manganese oxide and an electrolyte solution by including the boron-containing coating layer on the surface of the polycrystalline lithium manganese oxide, the cathode active material may prevent side reactions between the cathode active material and the electrolyte solution, which results in structurally stabilizing the polycrystalline lithium manganese oxide and improves tap density, life characteristics, and charge and discharge capacity characteristics of the secondary battery [Abstract; paragraph 0015, 0020, 0035, 0042]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of coating layer on the active material in order to improve tap density, life characteristics, and charge and discharge capacity characteristics of the secondary battery; and to avail the teachings of providing Mn composite oxide (first oxide) with a smaller diameter particles and Ni composite oxide (second oxide) with a larger diameter particles, a battery that has high output characteristics and high capacity characteristics can be designed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869. The examiner can normally be reached 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721